Citation Nr: 1511272	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  07-38 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss.

The issue of service connection for a bilateral hearing loss disability has been bifurcated to service connection for a right ear hearing loss disability and service connection for a left ear hearing loss disability, as noted on the title page, to comport with the evidence of record.  The Board notes that VA is free to dismember a claim and adjudicate it in separate pieces.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S.Ct. 75 (2012).  See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In May 2011 and December 2012, the Board remanded the matter of entitlement to service connection for bilateral hearing loss disability for additional development.  The case has since returned to the Board for the purpose of appellate disposition. For the reasons stated below, the RO complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A right ear hearing loss disability did not manifest in service or for many years thereafter and is not related to service.

2.  A left ear hearing loss disability was noted at entry into service. 

3.  There was no worsening of the Veteran's preexisting left ear hearing loss disability in service.  
CONCLUSIONS OF LAW

1. A right ear hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  A preexisting left ear hearing loss disability was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VAs duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. § 3.159 (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by a letter sent to the Veteran in October 2006.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's available service treatment records and all of the identified and available post-service private and VA treatment records.

The Veteran has also been afforded a VA examination for opinion on the nature and etiology of the claimed bilateral hearing loss.  In February and March 2013, VA obtained addendum opinions pursuant to the Board's December 2012 remand instructions.  Because the examiner reviewed the claims file, and provided an opinion with a supportive rationale, the Board finds that the opinion adequate. Moreover, the examiner provided the requested opinions thus complied with the Board's remand instructions in this regard as well.  Stegall, 11 Vet. App. at 271. 

The Board acknowledges that the March 2013 examiner misstated when she noted that the Veteran's hearing thresholds had not changed in that a 35 decibel threshold was shown at 4000 Hertz on entrance and separation.  However, as discussed below in greater detail, given that the properly converted entrance examination findings revealed a 40 decibel threshold at entrance, and thus improvement to 35 at discharge, the Board finds that this error does not render the opinion inadequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II. Analysis

The Veteran contends that he is entitled to service connection for right and left ear hearing loss disability.  He attributes this condition to his in-service exposure to a constant barrage from a 175 millimeter artillery piece for a two-week period while serving in Vietnam.  The Veteran claims that his hearing acuity was significantly diminished following this period of bombardment, that his hearing loss continued to worsen over time, and that he has no significant nonmilitary noise exposure.  

The Veteran served on active duty in the Army from April 1966 to April 1968, including service in Vietnam from September 1966 to September 1967.  His report of separation, Form DD 214, listed his in-service specialty as light weapons infantryman.  It also noted that he was awarded a Combat Infantryman Badge; Vietnam Campaign Medal; and Vietnam Service Medal with Bronze Service Star.

Hence, to the extent the Veteran claims that his disabilities were incurred while engaging in combat, the provisions of 38 U.S.C.A. § 1154(b) apply.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes organic disease of the nervous system.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's pre-induction examination, performed in January 1966, noted that his ears were normal.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:

	




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
 -10 (0)
-10 (0)
15 (25)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
35 (40)


(Note: The January 1966 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  

The Veteran's service treatment records are silent as to any complaints of hearing loss.  He underwent his separation examination in March 1968.  The report of this examination noted that his ears were normal.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
/
5
LEFT
5
10
10
/
35

On a medical history report, completed in March 1968, he denied having any history of ear trouble or hearing loss.  

A September 2006 private audiogram indicates diagnosis of bilateral hearing loss disability and binaural amplification was recommended.

On VA examination in January 2007, the Veteran reported that he was in combat in Vietnam, and he described a 2-week period of constant barrage from a 175-millimeter artillery piece.  He indicated that the noise level was deafening and felt that his hearing levels had diminished significantly at the end of the barrage.  He denied significant non-military noise exposure after service.  

He provided a long history of bilateral progressive hearing loss, which he felt had an onset while in Vietnam.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




	




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
60
60
LEFT
5
25
50
60
90

Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.  

After audiometric testing, the examiner diagnosed bilateral high frequency sensorineural hearing loss.

In a February 2007 addendum opinion, the examiner noted that the Veteran's service treatment records showed normal audiometric thresholds recorded at military enlistment, with the exception of a 35 decibel threshold shift noted in the left ear only a 4000 Hertz.  The examiner noted that the 35 decibel shift in the left ear would have pre-existed military service.  At separation, the same 35 decibel threshold shift persisted in the left ear, and there were no significant threshold shifts present at the other frequencies between enlistment and discharge.  The examiner also noted that review of the service treatment records was negative for complaints/treatment for hearing loss, and he did not report hearing loss on report of medical history at discharge.  The examiner determined that the current hearing loss "would appear" to have occurred subsequent to discharge, with the exception of the 35 decibel shift at 4000 Hertz in the left ear, which pre-existed service.  The examiner noted that there was clear and convincing evidence to rebut the Veteran's contention that current hearing loss may have been incurred in service.  He therefore found it less likely than not current hearing loss would be related to service.

On VA examination in June 2011, the Veteran reported in-service noise exposure to gunfire and artillery.  He denied occupational and recreational noise exposure.  He reported that he did not wear hearing protection in service.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:

	




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
65
60
55
LEFT
10
30
55
70
105+

Speech discrimination scores were 100 percent in both ears.  The examiner diagnosed bilateral sensorineural hearing loss.

The examiner noted that, after review of the Veteran's claims file, personal interview and audiometric testing, the Veteran's current hearing loss is less likely as not the result of military noise exposure as thresholds did not change during military service.  She also noted that a pre-existing hearing loss was noted at 4000 Hertz in the left ear.

In the December 2012 Board remand, the Board found this opinion inadequate, noting that while the VA examiner concluded that the Veteran had a preexisting hearing loss in the left ear, the examiner did not express a meaningful opinion as to whether this preexisting hearing loss underwent an increase in severity during service.  Moreover, the opinion provided was based upon an incorrect factual finding that the pure tone thresholds "did not change" during the Veteran's military service.  While the change shown may or may not be significant, the findings shown were not the same.  

In a February 2013 addendum opinion, the examiner noted that she reviewed the claims file again, and that her previous opinion stood.  She found that the current hearing loss disability was less likely as not related to military service, as no significant threshold shifts were noted.

In another addendum opinion dated in March 2013, the examiner noted that again, her opinion had not changed.  She noted that the thresholds between entrance and exit of service did not show significant change in hearing.  His pre-existing hearing loss had not changed, as 35 decibels at 4000 Hertz in the left ear was noted at entrance in discharge, and thus she found that the pre-existing left ear hearing loss did not undergo an increase in severity in service.  She further noted that the current hearing loss disability was not related to service noise exposure.  In so finding, she referred to an article form the American College of Occupational and Environmental Medicine on Noise-Induced Hearing Loss, which indicated that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress in excess of what would be expected from the addition of age-related threshold shifts once the exposure to noise is discontinued.

In sum, the record reflects in-service noise exposure as well as a currently hearing loss disability. 

With respect to the left ear, additional laws and regulations apply, when there is evidence that a disability preexisted service.  Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In this case, a left ear hearing loss disability was noted at the Veteran's entrance for service, with an auditory threshold of 40 at 4000 Hertz.  Because the left ear hearing loss disability was noted at entry, the presumption of soundness is not applicable. Therefore, the remaining issue is whether a preexisting hearing loss disability was aggravated by service.

A pre-existing disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  See also Beverly, 9 Vet. App. at 405 (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

Here, the Board finds that there was no increase in severity in left ear hearing loss during service because there were no manifestations during service. The Veteran's service treatment records reveal no complaints of hearing loss.  His discharge examination revealed no significant threshold shifts at 500, 1000, 2000, and 4000 Hertz.  

The language of 38 U.S.C.A. § 1153 reflects that the presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service, and the determination of whether a preexisting disability was aggravated by service is a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The above discussion reflects that the evidence establishes that there was no increase in severity of left ear hearing loss disability during service.  Therefore, the presumption of aggravation is not applicable, and the evidence reflects that the left ear hearing loss disability at entry into service was not aggravated by service.  38 C.F.R. § 3.306(b).  

With regard to the right ear, the Veteran does have a current hearing loss disability, as defined under 38 C.F.R. § 3.385.  Furthermore, the Board acknowledges the Veteran's in-service noise exposure. 

However, there is no competent evidence of record otherwise linking the Veteran's right hearing loss to his active service.  The medical evidence of record does not support the assertion that his right ear hearing loss disability is related to his active service.  The only opinions on the matter are those provided by the June 2011 VA examiner in the 2013 addendums, which weigh against the claims.  The Board finds that these opinions are competent and highly probative, as the examiner reviewed the Veteran's service records and took a history from the Veteran.  With the available information, the examiner concluded that the Veteran's hearing loss was less likely than not related to service.

In reaching this determination, the Board accepts his report of exposure to noise during service, to include combat.  38 U.S.C.A. § 1154(b).  Moreover, his report of hearing loss in-service due to exposure to loud noise in combat is consistent with the circumstances of his service.  However, the Board points out that right ear auditory thresholds were shown to actually be normal by audiometric testing at discharge.  It is also notable that the Veteran actually denied experiencing hearing loss at that time.  Thus, while the Board accepts the Veteran's report of hearing loss in service, this report, alone, is not sufficient to establish that a right ear hearing loss disability was "noted" during service.  In fact, this is clear and convincing evidence the Veteran did not have right ear hearing loss since service.

Likewise, there is no competent and credible evidence of record showing the manifestation of right ear sensorineural hearing loss to a compensable degree within one year of separation from service.  38 C.F.R. § 3.303(b).  As noted above, the medical evidence reveals that the Veteran was not diagnosed with disabling hearing loss for VA purposes until 2006 - almost 40 years following service. 

The Board has considered the lay evidence.  However, the allegations of continuous symptomatology are not credible as it is inconsistent with the service department clinical findings and the denial of pertinent pathology at discharge.  Thus, service connection is not warranted on a presumptive basis.  Nor may service connection for right ear hearing loss disability be established based on continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309(a).  

To the extent that the Veteran relates his right ear hearing loss to service, on the question as to whether current bilateral hearing loss disability is related to in-service noise exposure, the specific, reasoned opinion of the audiologist who provided the March 2013 addendum opinion is of greater probative weight than the more general assertions of the Veteran, even assuming the Veteran's competence to opine on this medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The weight of the evidence therefore reflects that right ear hearing loss disability did not manifest in service, sensorineural hearing loss disability did not manifest within the one year presumptive period or for many years thereafter, there is no relationship between current hearing loss disability and the conceded in-service noise exposure.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claims of service connection for right and left ear hearing loss disabilities must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for left ear hearing loss disability is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


